t c memo united_states tax_court mabrie l and margaret f gilmer petitioners v commissioner of internal revenue respondent docket no 19981-06l filed date mabrie l gilmer and margaret f gilmer pro sese marshall r jones for respondent memorandum opinion wells judge respondent sent a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to petitioners with respect to a notice of lien filed to collect petitioners’ unpaid federal_income_tax liabilities for tax years through in response petitioners timely filed a petition pursuant to sec_6330 d seeking review of respondent’s determination the issues to be decided are whether petitioners may raise issues relating to the underlying tax_liabilities for the taxable years in issue whether in refusing to withdraw the notice_of_federal_tax_lien respondent’s appeals officer abused her discretion and whether petitioners may raise arguments relating to an abatement of interest for the taxable years in issue background some of the facts and certain exhibits have been stipulated the stipulations of fact are incorporated in this opinion and are found accordingly at the time they filed their petition petitioners resided in mississippi as of date petitioners had not filed federal_income_tax returns for tax years through on date respondent filed substitute federal_income_tax returns substitute returns under sec_6020 for tax years through for petitioner mabrie l gilmer mr gilmer 1unless otherwise indicated section references are to the internal_revenue_code as amended 2the parties appear to agree that respondent also filed substitute returns for petitioner margaret f gilmer for those same years but those returns are not in the record on date respondent sent mr gilmer a letter 30-day_letter for tax years through on date petitioners timely informed respondent that they did not agree with the adjustments proposed in respondent’s 30-day_letter on date petitioners filed joint federal_income_tax returns for tax years through on date petitioners signed a form_4549 income_tax examination changes petitioners consented to assessment of the following tax_liabilities for the through tax years form_1040 form_4549 form_4549 year tax_liability tax increase penalty total dollar_figure big_number big_number big_number big_number big_number total big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date petitioners filed a joint federal_income_tax return for tax_year and reported a total_tax liability of dollar_figure petitioners’ total agreed tax_liability for tax years through including penalties for tax years through was dollar_figure 3it is not clear whether respondent also sent a 30-day_letter to petitioner margaret f gilmer on date respondent filed in warren county mississippi a notice_of_federal_tax_lien nftl against petitioners for tax years through on date respondent sent to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl notice with respect to petitioners’ tax_liabilities for tax years through the nftl notice listed petitioners’ unpaid tax_liabilities for tax years through as dollar_figure on date petitioners timely submitted a form request for a collection_due_process_hearing in which petitioners disputed the amounts of their tax_liabilities for tax years through on date petitioners and respondent participated in a telephone hearing during the hearing petitioners raised issues concerning the proper amount of their tax_liabilities for tax years through petitioners claimed that the amounts stated in the nftl notice were greater than the amounts of unpaid liabilities set forth in the form_4549 the settlement officer’s notes indicate that for tax years through respondent’s records erroneously reflected the tax_liability attributed to petitioner margaret f gilmer in the sfr prepared by respondent rather than reflecting the joint_return liability shown on the form_4549 the settlement officer subsequently corrected petitioners’ outstanding liabilities including the associated penalties and interest by letter dated date respondent sent petitioners a notice_of_determination upholding the filing of the nftl by letter dated date petitioners requested that respondent waive the penalties and interest charged against us discussion sec_6320 requires the commissioner to give any person liable to pay tax hereinafter referred to as a taxpayer written notice of the filing of a tax_lien upon that taxpayer’s property the notice must inform the taxpayer of the right to request a hearing in the commissioner’s appeals_office sec_6320 and b sec_6330 d and e generally governs the conduct of a hearing requested under sec_6320 sec_6320 at the hearing the taxpayer may raise any relevant issues including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 however the taxpayer may challenge the underlying tax_liability only if the taxpayer did not receive a statutory_notice_of_deficiency for the tax_liability and did not otherwise have an opportunity to dispute the tax_liability sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals officer must also verify that the requirements of any applicable law or administrative procedure have been met sec_6330 generally this court will not review issues raised under sec_6330 if they were not raised at the appeals hearing 129_tc_107 this court may however consider an issue raised by a taxpayer under sec_6330 even if the issue was not raised at the appeals hearing see hoyle v commissioner t c where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly in issue however the court will review the commissioner’s determination for abuse_of_discretion 114_tc_604 114_tc_176 underlying tax_liability for purposes of sec_6330 a taxpayer who has waived his or her right to challenge the proposed assessments by signing form_4549 is deemed to have had the opportunity to dispute the underlying tax_liability and is precluded by such waiver from challenging the underlying tax_liability in the appeals_office hearing or before this court 117_tc_324 because petitioners signed form_4549 they are deemed to have had the opportunity to dispute the underlying tax_liabilities reported in the form_4549 for their tax years through id accordingly petitioners may not dispute their underlying tax_liabilities as stated on form_4549 for their tax years through petitioners did not raise any issues concerning their federal_income_tax liability for tax_year at the appeals hearing petitioners are thereby precluded from disputing their underlying tax_liability as stated in their federal_income_tax return for tax_year see giamelli v commissioner supra pincite except insofar as the underlying liability deviates from those reflected on the form_4549 see 122_tc_384 determination to sustain notice_of_federal_tax_lien petitioners contend that the nftl should be withdrawn because the amount shown on the nftl is greater than the amount that petitioners’ owe petitioners agreed by signing form sec_1040 u s individual_income_tax_return and that their 4a taxpayer could however challenge a liability that was not reflected on the form_4549 122_tc_384 total_tax liability5 for tax years through was dollar_figure the nftl notice indicated a lien amount of dollar_figure we conclude that the nftl at the time of filing was not significantly greater than petitioners’ outstanding liability for tax years through accordingly we hold that respondent’s settlement officer did not abuse her discretion or err in determining that the nftl was proper petitioners also argue that respondent filed two nftls each totaling dollar_figure against petitioners for the unpaid federal_income_tax liabilities for tax years through petitioners base their assertion on the fact that the lien appears twice on their credit reports petitioners offer no evidence to indicate that respondent actually filed the nftl twice as opposed to there being an error on their credit reports accordingly we hold that petitioners have not shown that respondent filed the nftl twice for the same tax_liability respondent’s settlement officer reviewed computer transcripts of each of the taxable years in issue and concluded that all requirements of applicable law were met petitioner sec_5this includes penalties attributable to the through tax years but does not include any penalties attributable to the tax_year and does not include any accrued interest for any of the years in issue 6it is not clear from the record exactly what petitioners’ balance as decreased by withholdings and other_payments and increased by accrued interest and penalties was at the time the nftl was filed did not challenge in their petition to this court or in their posttrial brief the settlement officer’s verification of compliance with applicable law the settlement officer did not consider a collection alternative for petitioners because petitioners had indicated that they planned to submit an offer-in-compromise in the future the settlement officer concluded that none of the conditions existed that would allow withdrawal of a lien without full payment pursuant to sec_6323 for the foregoing reasons we hold that respondent’s settlement officer did not abuse her discretion in determining that respondent could proceed with collection of petitioners’ outstanding liabilities for tax years through abatement of interest and penalties petitioners have also requested an abatement of interest and penalties sec_6404 authorizes the commissioner to abate interest assessments that are attributable to errors or delays by the internal_revenue_service in performing ministerial or 7petitioners did assert in their posttrial brief that they never received a notice_of_deficiency petitioners’ tax_liabilities were based on federal_income_tax returns they filed and amounts shown on form_4549 which they signed consenting to immediate_assessment and collection of the amounts shown thereon accordingly no notice_of_deficiency was required before the assessment of the liabilities in issue so the mailing of a notice_of_deficiency was not a requirement of applicable law see sec_6201 126_tc_195 n 117_tc_324 managerial acts pursuant to sec_6404 this court has jurisdiction to review the commissioner’s failure to abate interest but not penalties if such an action is brought within days after the mailing of the commissioner’s final_determination not to abate such interest the commissioner’s final_determination is a prerequisite to the court’s jurisdiction and serves as a taxpayer’s ‘ticket’ to the tax_court 110_tc_20 petitioners’ request for abatement was sent to respondent in date more than a year after respondent issued the notice_of_determination that is in issue in the instant proceeding accordingly that notice_of_determination could not possibly have been respondent’s final_determination on an abatement request that respondent had not yet received and therefore the abatement issue is not properly before the court 8the provision for tax_court review of interest abatement determinations was enacted as sec_6404 taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 the provision was then redesignated after some of the years in issue first as sec_6404 by the internal_revenue_service restructuring and reform act of publaw_105_206 sec_3309 112_stat_743 and then as sec_6404 by the victims of terrorism tax relief act of publaw_107_134 115_stat_2435 the provision as enacted and redesignated applies to requests for abatement after date tbor sec_302 110_stat_1458 to avoid confusion references herein will be to the current designation 9because petitioners did not raise the issue of abatement during the appeals hearing the instant case is distinguishable continued 129_tc_107 petitioners point to nothing else in the record that could be construed as a final_determination by respondent on petitioners’ request for abatement moreover respondent’s failure to act on a request for abatement within a reasonable_time does not constitute a final_determination for sec_6404 purposes see ward v commissioner tcmemo_2007_374 cho v commissioner tcmemo_1998_363 accordingly we hold that this court does not have jurisdiction to consider petitioners’ request for abatement of interest and penalties see giamelli v commissioner supra to reflect the foregoing decision will be entered for respondent continued from 571_f3d_215 2d cir revg tcmemo_2006_273 which held that a notice_of_determination issued after a sec_6330 hearing may serve as a final_determination for purposes of sec_6404 where abatement was raised during the hearing see also macdonald v commissioner tcmemo_2009_240
